FILED
                               NOT FOR PUBLICATION                            DEC 03 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT

SOONG JOON YOON,                                 No. 09-70997

                 Petitioner,
                                                 BIA-1 : A047-052-407
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

                 Respondent.


       On petition for review of an Order of the Board of Immigration Appeals

                           Submitted November 8, 2012**
                               Pasadena, California

Before: BRIGHT,*** GRABER, and IKUTA, Circuit Judges.

       Soong Joon Yoon petitions for review of the Board of Immigration Appeals’

(“BIA”) decision dismissing his appeal and denying his motion to remand. The

BIA determined that Yoon failed to establish the requisite period of lawful



            *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
           The Honorable Myron H. Bright, Senior Circuit Judge for the Eighth
Circuit, sitting by designation.
continuous residency for purposes of a cancellation of removal and § 212(h)

waiver under the Immigration and Nationality Act (INA). We deny the petition.

      “We review de novo the BIA’s determination of questions of law, except to

the extent that deference is owed to its interpretation of the governing statutes and

regulations.” Garcia v. Holder, 659 F.3d 1261, 1265-66 (9th Cir. 2011) (internal

quotations and citation omitted). To qualify for a cancellation under the INA,

Yoon must show he “has resided in the United States continuously for 7 years after

having been admitted in any status . . . .” 8 U.S.C. § 1229b(a)(2) (emphasis

added). Further, Yoon must seek a waiver of inadmissibility under INA § 212(h)

to be eligible for a status readjustment because he is deemed inadmissible for

having committed a crime of moral turpitude.9 Id. at § 1182(a)(2)(A)(i). Section

212(h) requires that Yoon “reside[] continuously in the United States for a period

of not less than 7 years immediately preceding the date of initiation of proceedings

to remove [him] from the United States.” Id. at §1182(h)(2) (emphasis added).

For both a cancellation and a § 212(h) waiver, the period of lawful continuous

residency terminates when the alien is served with a notice to appear. Id. at §§

1229b(d)(1) and 1182(h).

      Yoon gained lawful entry into the Commonwealth of the Northern Mariana

      9
         Yoon was convicted of violating California Penal Code § 273.5(a) for
inflicting corporal injury upon his spouse.

                                         -2-
Islands (CNMI) on May 15, 1996. However, residence in the CNMI before 2009

was not residence in the United States. See Consolidated Natural Resources Act of

2008, Pub. L. No. 110-229, §§ 701-702, 122 Stat. 754 (2008) (codified at 48

U.S.C. § 1806); Eche v. Holder, 694 F.3d 1026, 1030 (9th Cir. 2012) (holding that

residence in the CNMI before 2009 was not residence in the United States for

naturalization purposes). Thus, Yoon’s admission into the CNMI on May 15,

1996, did not constitute admission into the United States.

      At the earliest, Yoon’s admission into Los Angeles, California on May 26,

1999, as a lawful permanent resident constituted admission into the United States,

which would start the clock towards satisfying the requirement of seven years of

lawful continuous residency. However, the July 30, 2003, notice to appear

triggered the “stop-time” rules, thereby preventing him from attaining the seven

years of lawful continuous residency required for purposes of cancellation

eligibility and a § 212(h) waiver.



      Petition DENIED.




                                        -3-